          Case 3:19-cv-00739-VAB Document 19 Filed 08/26/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

MODESTO HERNANDEZ,                                      :
an individual,                                          :
                                                        :
               Plaintiff,                               :
                                                        :
vs.                                                     :       Case No.: 3:19-cv-00739-VAB
                                                        :
THE STOP & SHOP SUPERMARKET                             :
COMPANY LLC,                                            :
a Delaware Limited Liability Company,                   :
                                                        :
               Defendant.                               :
                                                        /


                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate to this action with prejudice and, except as otherwise agreed, each

party shall bear its respective fees and costs.

Dated: August 26, 2019

Respectfully Submitted,                               Respectfully Submitted,

/s/ Louis Mussman         .                        /s/ Timothy J. Fazio          .
Louis I. Mussman (ct27484)                        Timothy J. Fazio, BBO # 423149
Ku & Mussman, P.A.                                HUNTON ANDREWS KURTH LLP
18501 Pines Boulevard                             125 High Street
Suite 209-A                                       Boston, MA 02110
Pembroke Pines, FL 33029                          Tel: (617) 648-2800
Tel: (305) 891-1322                               tfazio@huntonak.com
Fax: (305) 891-4512
louis@kumussman.com                               Attorneys for Defendant

Attorneys for Plaintiff




                                                  1
         Case 3:19-cv-00739-VAB Document 19 Filed 08/26/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of August, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system with a copy electronically delivered

through CM/ECF to the following attorneys of record:

Timothy J. Fazio, Esq.
HUNTON ANDREWS KURTH LLP
125 High Street
Boston, MA 02110

                                                  /s/ Louis I. Mussman       .




                                                  Louis I. Mussman, Esq.




                                              2
